DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1 and 3-14 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Noselli et al. (EP 1 686 830) and Heil et al. (EP 3 063 950) did not have the amended claimed feature “in this single box, at least two superimposed high-frequency acoustic sources, and a plurality of superimposed medium-frequency and/or low-frequency acoustic sources and arranged to the left and/or to the right of the high-frequency acoustic sources, the high-frequency acoustic sources being coupled individually to a wave guide and arranged according to a curved vertical stack having a fixed non- constant physical curvature- wherein the high-frequency sources are controlled individually electronically in amplitude and phase in such a way as to adjust the resulting wave front to diffusion objectives for an audience," as required by claim 1 when combined with all the limitations of claim 1.  The Examiner has considered the Applicant’s arguments to be persuasive and claim 1 overcome the prior art of record. 
Upon further search, the prior art of records teaches various speaker waveguide arrangements, for example: Pearce (US 10,356,512), Halley et al. (US 2019/0215602), Butler et al. (US 9,911,406), and Button et al. (US 2017/0353786). However, the prior art of record fails to show “in this single box, at least two superimposed high-frequency acoustic sources, and a plurality of superimposed medium-frequency and/or low-frequency acoustic sources and arranged to the left and/or to the right of the high-frequency acoustic sources, the high-frequency acoustic sources being coupled individually to a wave guide and arranged according to a curved vertical stack having a fixed non- constant physical curvature- wherein the high-frequency sources are controlled individually electronically in amplitude and phase in such a way as to adjust the resulting wave front to diffusion objectives for an audience," as required by claim 1 when combined with all the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651